Pfeifer, J.,
concurring. I fully agree with the majority opinion that the database at issue in this case is not a record, and that if it were a record it would not be public because of the children’s right to privacy. State ex rel. Beacon Journal Publishing Co. v. Akron (1994), 70 Ohio St.3d 605, 640 N.E.2d 164.
It merits mention that according to McCleary, he originally sought access to the database in an attempt to recruit urban youngsters for the Boy Scouts. But, as, McCleary later said during oral argument, he became concerned that the parks department might be sharing its database with Columbus police to target unruly children. Whether that is a valid concern is undeveloped in the record, but I would caution that the children’s privacy rights to the information they provided the parks department extends not just to private citizens but to other city agencies as well.